
	
		II
		112th CONGRESS
		2d Session
		S. 3090
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2012
			Mrs. Hagan introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To renew the temporary reduction of duty on staple fibers
		  of viscose rayon, not carded, combed, or otherwise processed for
		  spinning.
	
	
		1.Staple fibers of viscose
			 rayon, not carded, combed, or otherwise processed for spinning
			(a)In
			 generalHeading 9902.25.59 of the Harmonized Tariff Schedule of
			 the United States (relating to staple fibers of viscose rayon, not carded,
			 combed, or otherwise processed for spinning) is amended by striking the date in
			 the effective period column and inserting 12/31/2015.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
